DETAILED ACTION
	Receipt of Applicant’s Amendment, filed September 6, 2022 is acknowledged.  
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 were amended.
Claims 3, 10, and 17 were cancelled.
Claims 1-2, 4-9, 11-16, and 18-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne [2011/0022941] in view of Delgo [2018/0232443].

With regard to claim 1 Osborne teaches A computer-implemented method comprising: 
	detecting, by a processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a plurality of candidate co-occurring entities as the words in a sentence (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a first synonymity as a first synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a second synonymity as a second synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”), wherein detecting the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is as follows:
detecting a first entity as a term which may be a first protein occurrence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and a second entities as a second term which may be the second protein occurrence (Id) of the first set of co-occurring entities in a passage from the one or more documents as the words in the sentences of the documents (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”);
…
defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) …; and
	generating, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or more tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).
	Osborne does not explicitly teach organizing the passage into a tree data structure, wherein each token of the passage is a node of the tree, a root node of the tree is a main verb of the passage and each node is connected to an edge indicating a direction of the token in the passage; detecting a set of sequential nodes connecting the first entity and the second entity, defining the first set of intervening tokens as consisting of the set of sequential nodes.
	Delgo teaches organizing the passage into a tree data structure (Delgo, ¶73 “Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a fully dependency parse tree is constructed”; Figure 3), wherein each token of the passage is a node of the tree (Delgo, ¶76 “For each named entity found in step 1 a corresponding node in the dependency parse tree is identified”; Figure 3, see the nodes “We are adding a new facility in California”; Figure 4, see nodes), a root node of the tree is a main verb (Delgo, ¶77 “the root, which has one of a few parts-of-speech tags of interest (notably ‘VB*’, for all verbs)”; Figure 3, see the root word “Adding” which is a VBG part of speech; Figure 4, see the root word “is” which is a VBZ part of speech) of the passage and each node is connected to an edge (Delgo, ¶73 “wherein each edge in the dependency parse tree is associate with a specific dependency tag”; Figure 3, see the arrows) indicating a direction of the token in the passage as the other words in the sentence (Figure 3);
detecting a set of sequential nodes connecting the first entity and the second entity (Delgo, Figure 3, see the pat “adding a new facility in California”; ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).  
The proposed combination teaches defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) as consisting of as one of ordinary skill in the art would recognize that the parse tree traversal taught by Delgo is a means of identifying the protein parings within a sentence as taught by Osborne, the set of sequential nodes (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”; Figure 3, see the pat “adding a new facility in California”).  Please note that the proposed combination put forth is explicitly using the parse tree taught by Delgo to identify the word pairings within the sentence, as is necessary by the Osborne system.  Osborne is silent regarding how the word parings are identified.  One of ordinary skill in the art would recognize the identified associated word embedded vector (generated by traversing the parse tree) as a means of detecting and identifying word parings within the sentence.

	With regard to claims 2, 9 and 16 the proposed combination further teaches wherein the first synonymity as a first synonym from the ontology of synonyms  (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) between the first set of co-occurring entities as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and the second set of co-occurring entities as pairing of words in a second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is determined as follows: 
mapping the first set of co-occurring entities as a first word such as “adding” (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, … its associated word embedding vector is materialized”; Figure 3, see the sequence of words “adding a new facility in California”) to a first word vector as the word embedding vector (Id) and mapping the second set of co-occurring entities as a second word in the tree such as “facility” (Id) to a second word vector as a second word vector (Id); 
	comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector (Delgo, ¶78 “Among all candidate relation predicates identified in step c, we then find the minimum distance between any of their embedded word vectors and the word vector associated with the named entity of interest”); and 
	determined whether the distance is greater than or less than a threshold distance (Delgo, ¶78 “A cut-off threshold T may be established whereby distances greater than T designate “no fit”).

With regard to claims 4, 11, and 18 the proposed combination further teaches wherein the second synonymity as a second synonym from the ontology of synonyms (Osborne, ¶196 “ontology which comprises synonyms”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) between the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and the second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is determined as follows: 
mapping the first set of intervening tokens as a first word such as “adding” (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, … its associated word embedding vector is materialized”; Figure 3, see the sequence of words “adding a new facility in California”) to a first word vector as the word embedding vector (Id) and mapping the second set of intervening tokens as a second word in the tree such as “facility” (Id) to a second word vector as a second word vector (Id); 
	comparing the first word vector to the second word vector to determine a distance between the first word vector and the second word vector (Delgo, ¶78 “Among all candidate relation predicates identified in step c, we then find the minimum distance between any of their embedded word vectors and the word vector associated with the named entity of interest”); and 
	determined whether the distance is greater than or less than a threshold distance (Delgo, ¶78 “A cut-off threshold T may be established whereby distances greater than T designate “no fit”).

With regard to claims 6, 13, and 20 the proposed combination further teaches presenting, via a graphical user interface (Osborne, ¶184 “Curation tools 26 implement a computer-user interface on computers”; Figure 10), the relation type label as the identified relations (Osborne, ¶208 “Different types of features, such as protein mentions or other names entities, identified relations… are displayed using different colored bars or visual indicators”) simultaneously to presenting, via the graphical user interface a passage as the protein mentions within the sentence (Id; Figure 10, 308; ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”) from which the first set of co- occurring entities are found as the text within the box “Generation and Affinity Purification of an Anti9-EPG Antibody - New Zealand rabbits where immunized with a purified EGF-like domain of EPG(0.1mg)” (Figure 10, 308; ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”).

With regard to claims 7, and 14 the proposed combination further teaches receiving a selection of the relation type label (Osborne, ¶209 “The user-interface also provides means for a user to select a relation which has been automatically identified using a pointing device… to which provisional amended annotation data is prepared from the automatically identified annotation data concerning the selected relation”); and 
	introducing a metadata annotation label (Osborne, ¶210 “the curator may also amend the provisional amended annotation data… A curator may also crate an entirely new provisional amended annotation data record”) to the passage to describe a relationship as the user amending the relation: Generation and Affinity Purification of an Anti9-EPG Antibody” (Osborne, ¶207 “relations 308 are annotated by highlighting them with a box around the text which describes the relation”; Figure 10, 308 ““Generation and Affinity Purification of an Anti9-EPG Antibody - New Zealand rabbits where immunized with a purified EGF-like domain of EPG(0.1mg)”) between a first entity as EGF (Id) and a second entity as EPG (Id) of the first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”).

With regard to claim 8 Osborne teaches A system comprising: 
	a memory having computer readable instructions (Osborne, Claim 76 “A computer readable medium storing program instructions as claimed in claim 75”); and 
	one or more processors (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) for executing the computer readable instructions (Osborne, Claim 75 “A signal comprising program instructions claimed in claim 73”; ¶184 “Application logic running on an application server”), the computer readable instructions controlling the one or more processors (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) to perform operations comprising: 
	detecting a plurality of candidate co-occurring entities as the words in a sentence (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a first synonymity as a first synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting a second synonymity as a second synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”), wherein detecting the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is as follows:
detecting a first entity as a term which may be a first protein occurrence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and a second entities as a second term which may be the second protein occurrence (Id) of the first set of co-occurring entities in a passage from the one or more documents as the words in the sentences of the documents (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”);
	… defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”)…
	generating a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or more tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).
Osborne does not explicitly teach organizing the passage into a tree data structure, wherein each token of the passage is a node of the tree, a root node of the tree is a main verb of the passage and each node is connected to an edge indicating a direction of the token in the passage; detecting a set of sequential nodes connecting the first entity and the second entity.
	Delgo teaches organizing the passage into a tree data structure (Delgo, ¶73 “Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a fully dependency parse tree is constructed”; Figure 3), wherein each token of the passage is a node of the tree (Delgo, ¶76 “For each named entity found in step 1 a corresponding node in the dependency parse tree is identified”; Figure 3, see the nodes “We are adding a new facility in California”; Figure 4, see nodes), a root node of the tree is a main verb (Delgo, ¶77 “the root, which has one of a few parts-of-speech tags of interest (notably ‘VB*’, for all verbs)”; Figure 3, see the root word “Adding” which is a VBG part of speech; Figure 4, see the root word “is” which is a VBZ part of speech) of the passage and each node is connected to an edge (Delgo, ¶73 “wherein each edge in the dependency parse tree is associate with a specific dependency tag”; Figure 3, see the arrows) indicating a direction of the token in the passage as the other words in the sentence (Figure 3);
detecting a set of sequential nodes connecting the first entity and the second entity (Delgo, Figure 3, see the pat “adding a new facility in California”; ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).  
The proposed combination teaches defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) as consisting of as one of ordinary skill in the art would recognize that the parse tree traversal taught by Delgo is a means of identifying the protein parings within a sentence as taught by Osborne the set of sequential nodes(Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”; Figure 3, see the pat “adding a new facility in California”).  Please note that the proposed combination put forth is explicitly using the parse tree taught by Delgo to identify the word pairings within the sentence, as is necessary by the Osborne system.  Osborne is silent regarding how the word parings are identified.  One of ordinary skill in the art would recognize the identified associated word embedded vector (generated by traversing the parse tree) as a means of detecting and identifying word parings within the sentence.

With regard to claim 15 Osborne teaches A computer program product comprising a computer readable storage medium (Osborne, Claim 76 “A computer readable medium storing program instructions as claimed in claim 75”) having program instructions embodied therewith (Osborne, Claim 75 “A signal comprising program instructions claimed in claim 73”; ¶184 “Application logic running on an application server”), the program instructions executable by a processor to cause the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”) to perform operations comprising:
	detecting a plurality of candidate co-occurring entities as the words in a sentence (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) from one or more documents (Osborne, ¶191 “Documents are assumed to be divided int paragraphs”; ¶187 “document files are retrieved from external sources”); 
	grouping a first set of co-occurring entities as a first protein mentioned in a document (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”) and a second set of co-occurring entities from the plurality of co-occurring entities as a second protein mentioned in the document (Id) based on a first synonymity as a first synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”) of a first set of entity types as the species identifier (Osborne, ¶196 “A species tagger… to provide a term identification module which is able to disambiguate between species”) associated with the first set of co-occurring entities as the words in a sentence which may be identified as protein mentions (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) and a second set of entity types as a second species identifier (Id) associated with the second set of co-occurring entities as a second set of words in a sentence which may be identified as protein mentions (Id); 
	detecting a second synonymity as a second synonym from the ontology of synonyms (Osborne, ¶196 “Firstly, candidate identifiers are assigned to each protein mention by performing an approximate search in an ontology which comprises synonyms of proteins and which has previously been expanded by inserting orthographic variants of the protein entries into the ontology”; ¶199 “the combination of the lexical forms of the protein mentions of the interaction”) of a first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the first set of co-occurring entities as words within the first sentence (Id) and a second set of intervening tokens as a second pairing of words in the second sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) associated with the second set of co-occurring entities as the words within the second sentence (Osborne, ¶196 “The term identification module applies the following three steps to every protein mention until all protein motions in a document are assigned an entity identifier”; Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”) , wherein detecting the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) is as follows:
detecting a first entity as a term which may be a first protein occurrence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) and a second entities as a second term which may be the second protein occurrence (Id) of the first set of co-occurring entities in a passage from the one or more documents as the words in the sentences of the documents (Osborne, ¶191 “the text in the paragraphs consists of s> (sentence) elements containing <w> (word) elements”);
…
defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) …; and
	generating, by the processor (Osborne, ¶184 “Information extraction engine(s) 22 are implemented by a single processor”), a relation entity type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”) based on a conflation of two or more tokens of the first set of intervening tokens as pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”).
	Osborne does not explicitly teach organizing the passage into a tree data structure, wherein each token of the passage is a node of the tree, a root node of the tree is a main verb of the passage and each node is connected to an edge indicating a direction of the token in the passage; detecting a set of sequential nodes connecting the first entity and the second entity, defining the first set of intervening tokens as consisting of the set of sequential nodes.
	Delgo teaches organizing the passage into a tree data structure (Delgo, ¶73 “Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a fully dependency parse tree is constructed”; Figure 3), wherein each token of the passage is a node of the tree (Delgo, ¶76 “For each named entity found in step 1 a corresponding node in the dependency parse tree is identified”; Figure 3, see the nodes “We are adding a new facility in California”; Figure 4, see nodes), a root node of the tree is a main verb (Delgo, ¶77 “the root, which has one of a few parts-of-speech tags of interest (notably ‘VB*’, for all verbs)”; Figure 3, see the root word “Adding” which is a VBG part of speech; Figure 4, see the root word “is” which is a VBZ part of speech) of the passage and each node is connected to an edge (Delgo, ¶73 “wherein each edge in the dependency parse tree is associate with a specific dependency tag”; Figure 3, see the arrows) indicating a direction of the token in the passage as the other words in the sentence (Figure 3);
detecting a set of sequential nodes connecting the first entity and the second entity (Delgo, Figure 3, see the pat “adding a new facility in California”; ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Named entity recognition module taught by Osborne, using the Named entity identification techniques taught by Delgo as it yields the predictable results of properly performing the NLP to match perform Named entity recognition (Osborne, ¶190 “A named entity recognition software”; ¶199 “term identification”; Delgo, ¶79), and part-of-speech tagging (Osborne, ¶192 “part-of-speech tagging”; ¶199 “part-of-speech tag”; Delgo, ¶73 “part-of-speech(POS)”).  
The proposed combination teaches defining the first set of intervening tokens as identified pairing of words in a first sentence (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) as consisting of as one of ordinary skill in the art would recognize that the parse tree traversal taught by Delgo is a means of identifying the protein parings within a sentence as taught by Osborne, the set of sequential nodes (Delgo, ¶77 “The dependency parse tree is traversed upwards from the node identified in step a., and for each word encountered along the path to the root, which as one of a few part-of-speech tags of interest… its associated word embedding vector is materialized”; Figure 3, see the pat “adding a new facility in California”).  Please note that the proposed combination put forth is explicitly using the parse tree taught by Delgo to identify the word pairings within the sentence, as is necessary by the Osborne system.  Osborne is silent regarding how the word parings are identified.  One of ordinary skill in the art would recognize the identified associated word embedded vector (generated by traversing the parse tree) as a means of detecting and identifying word parings within the sentence.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Yang [Illuminating Spatial and Temporal Organization of Protein Interaction Networks by Mass Spectrometry-Based Proteomics].

	With regard to claims 5, 12, and 19 Osborne further teaches determining that one or more of the two or more tokens as a protein (Osborne, ¶199 “detect binary relations between proteins (Protein-Protein Interactions) in the digital representations of documents.  For every pairing of proteins within a sentence, a relation candidate is created and its relevant features extracted”) used to generate the relationship type label as determining an interaction word (Osborne, ¶199 “interaction words… All of the following features are extracted for the nearest interaction words found before, between and after each pair of protein mentions”).  
Osborne does not explicitly teach that the relationship type label has a temporal meaning; and generating a temporal meaning label.  Please note that the specific label applied appears to be Non-functionally descriptive material, detailing the specific data upon which the device operates.  Nevertheless, Yang teaches the relationship (Yang, Page 2, line 10-11 “however a large proportion of protein-protein interactions are defined by temporal and spatial constraints”) …has a temporal meaning as a temporal constraint (Id); and generating a temporal meaning label as a temporally constrained interaction (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented list of interactions being checked by Osborne (Osborne, ¶199 “a list of ‘interaction words’ which have been determined to be informative when a protein-protein interaction occurs, such as interact, bind, inhibit, phosphorylation”) to detect temporally constrained interactions as such interactions cover a large proportion of protein-protein interactions.  

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.
With regard to claim 1, applicant argues that Osborne fails to teach does not teach a parse tree, or identifying intervening tokens in a tree data structure.  Applicant separately argues that Delgo failures to teach identifying a set of co-occurring entities in a passage and defining a set of intervening tokens as consisting of the set of sequential nodes disposed between the set of co-occurring entities.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both prior arts are analyzing passages of co-occurring entities, specifically words within sentences within a document.  Both are identifying words that are related to each other within the passage.  Osborne is explicitly identifying protein pares that are encountered, but does not state how these protein pairs are identified.  Delgo provides a means of achieving the identification of paired terms within the passage, namely the use of the parse tree.  Delgo teaches how to generate a parse tree from a passage, and how to travers that tree to determine word vectors for the passage.  One of ordinary skill in the art would recognize the word vectors as set of intervening tokens, and would recognize this technique as being capable of identifying word pairings.  Applicant’s arguments do not address the combination of the prior art, but instead attacks the art invidiously. 
Furthermore, it should be noted that the technique for traversing a parse tree to identify the intervening words and the word parings as taught by Delgo appears to be significantly similar to the technique for doing so depicted in the instant specification.  Paragraph [0024] of the instant specification details that the ‘Intervening tokens” are identified by traversing the set of co-occurring entities.  Paragraph [0020] depicts organizing the passage into a parse tree, and Paragraph [0021] depicts detecting the candidate co-occurring entities by detecting patterns in the parse tree.  The distinction applicant sees between the disclosed invention and the prior art is unclear.  The distinction applicant sees between the claimed invention and the prior art is unclear.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156